Citation Nr: 1740669	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of an injury to the left hand and thumb.

2. Entitlement to service connection for a thoracic spine disorder.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for a bilateral knee disorder.

5. Entitlement to service connection for residuals of frostbite to the inner thighs.

6. Entitlement to service connection for eczematoid dermatitis of the elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The Veteran testified in May 2015 before the undersigned. A transcript of the hearing is associated with the claims file. 

In August 2015 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

Entitlement to service connection for allergic rhinitis was granted in a June 2016 rating decision. As such, that issue is no longer before the Board. 

The issues of entitlement to service connection for a thoracic spine disorder, hearing loss, a bilateral knee disorder, residuals of frostbite to the inner thighs, and eczematoid dermatitis of the elbows are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

A left hand and thumb disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis of the left hand and thumb was not compensably disabling within one year of the Veteran's discharge from active duty. 


CONCLUSION OF LAW

A left hand and thumb disorder was not incurred or aggravated inservice, and arthritis of the left hand and thumb may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that she has a left hand and thumb disorder which is related to her active-duty service. Specifically, she asserts that a weapon fell on her left hand, and that she has had problems with her hand and thumb ever since.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Under 38 C.F.R. § 3.303 (b), service connection may be established by demonstrating continuity of symptomatology. Continuity may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. The provisions of 38 C.F.R. § 3.303 (b) only apply to diseases recognized by VA as "chronic." See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a). Arthritis is a "chronic" disease for VA purposes. 38 U.S.C.A. § 1101. 

If arthritis is compensably disabling within one year of termination of active duty the disorder may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At her May 2015 Board hearing, the Veteran asserted that while serving as a drill instructor, a weapon fell on her left hand. She stated that ever since she has had problems with her hand and thumb. The Veteran reported that she went to sick call for her thumb and was prescribed pain medication and put on a restricted profile. 

The Veteran's service personnel records indicate that she served as a drill sergeant from August 1987 through January 1990. The service treatment records first document a complaint of left hand and thumb pain in December 1991. At that time, the Veteran reported that the left hand pain had been ongoing for two weeks, but she denied any trauma. December 1991 imaging results showed no evidence of fracture or dislocation. The service treatment records were otherwise silent for a left hand and thumb complaints, aside from two February 1997 notes of left pinky pain.  The Veteran's August 1997 retirement examination was silent for any indication of hand or thumb problems. 

The first post-service record of treatment for any left hand and thumb disorder dated from November 2009, when the Veteran complained of pain. An x-ray at that time revealed mild osteoarthritic changes at the first metacarpal phalangeal joint with joint space loss and bony hypertrophy, with the remainder of bony structures unremarkable. 

The Veteran was provided a VA examination with regard to her claimed thumb condition in October 2015. The examiner stated that left hand and thumb findings were normal, although there was objective evidence of localized tenderness or pain on palpation. The examiner opined that the claimed hand and thumb condition was less likely than not related to the Veteran's active-duty service. In support of that conclusion, the examiner noted that the December 1991 examination and x-ray, as well as the retirement examination were normal. The examiner noted that the first instance of left hand or thumb medical care was in November 2009, with follow-up in January and February 2010. The examiner opined that, given the normal examination at that time, and the interval of years between the 1992 event and the Veteran's attempt to seek care, it was less likely than not that any left hand disorder was incurred in service, or related to any in-service incident. 

After acquiring additional medical records, VA requested an addendum medical opinion by a medical review officer in August 2016. That examiner considered the entire claims file, to include the new evidence submitted since the October 2015 examination, and expressed agreement with the conclusions in the October 2015 examination. 

An August 2016 letter from Dr. C., the Veteran's family health practitioner, notes that the appellant had been receiving treatment for degenerative arthritis of the left hand, citing to the November 2009 x-rays. Dr. C. noted that the Veteran reported that she was evaluated for this condition while on active duty, but provided no etiological opinion in support of the Veteran's contention. 

As regards direct service connection, the Board finds that the evidence of record preponderates against the claim entitlement to service connection. In particular, the October 2015 examiner found that the Veteran's left hand disorder was less likely than not related to active-duty service, and the August 2016 addendum opinion was in agreement with that conclusion. The October 2015 examiner expressly noted the reported injury in service, but reasoned that the amount of time which passed before the Veteran first sought additional treatment for a left hand disorder, as well as the normal left hand and thumb findings at the October 2015 examination preponderated against an in-service etiology.

With regard to the adequacy of the October 2015 and August 2016 VA opinions, the Board acknowledges that the August 2016 VA examiner did not expressly provide a rationale to support to support the agreement with the October 2015 examination. Rather, the August 2016 examiner considered the newly received evidence and restated the rationale of the October 2015 examiner. The Board nonetheless finds that the October 2015 and August 2016 examinations are adequate for review of the issue on appeal. 

In this regard, the October 2015 VA examination is adequate in that the examiner considered the relevant history of the Veteran's claimed disability, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the Board finds that the Veteran has been afforded a VA examination adequate for adjudication purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The purpose of the August 2016 examination was not to provide a new comprehensive VA examination, but rather to consider whether relevant evidence submitted since the prior examination would alter the conclusions of that examination. In this regard, the August 2016 examiner adequately performed such role. The Board observes that evidence received since the October 2015 examination is silent for any etiological opinion to support the Veteran's claim for service connection for a left hand disorder or any evidence which could otherwise materially support that claim. As such, even if the August 2016 VA examination is inadequate alone, the October 2015 VA examination is adequate for the reasons stated above, and remand to correct any deficiencies in the August 2016 VA addendum opinion would provide no further benefit to the Veteran. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The Board further acknowledges that the November 2009 x-ray, cited by Dr. C. in the August 2016 letter noted indications of degenerative arthritis of the left hand, contrary to the October 2015 examiner's finding of a normal left hand. The examiner expressly noted the November 2009 record of treatment but declined to diagnose current osteoarthritis. While the November 2009 x-ray reflected arthritic changes, the October 2015 examiner's finding of a normal hand is consistent with a later July 2013 x-ray. The October 2015 examiner was competent to find, based on a complete review of the record and of contemporaneous imaging studies that the Veteran did not have osteoarthritis. Nonetheless, the examiner went on to provide an etiological opinion concerning the Veteran's claimed hand and thumb disorder. For the foregoing reasons, the VA examinations of records are adequate and entitled to probative weight. 

The Board acknowledges that the Veteran has asserted that her left hand and thumb disorders are the result of her in-service injury. However, the Board finds that while the Veteran may be competent to speak to physical manifestations, she is not competent to provide a medical diagnosis of a chronic disability, or speak to the etiology of such a condition, as she is not shown to have the required medical training or expertise. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience. 38 C.F.R. § 3.159 (a)(2). The October 2015 VA examiner arrived at an opinion after not only a review of the Veteran's medical history and an in-person examination, but also through consideration of her lay statements. The Board finds that the October 2015 negative nexus finding is the most probative evidence in determining whether the Veteran's condition is in fact etiologically connected to her military service. As no competent evidence of record exists to establish a nexus between the Veteran's in-service injury and her current right hand and thumb disorder, service connection for that disability on a direct basis cannot be granted. See Holton, 577 F.3d at 1366.

As regards a theory of entitlement on a presumptive basis, even if the Board concedes that the Veteran had arthritis of the left hand and thumb during the appeal period, no medical evidence of record indicates that such disorder was manifested to a compensable degree during service or within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The Board acknowledges the Veteran's lay statements that her hand and thumb pain have been ongoing since service. The Veteran is competent to address her history of injury, of treatment as she experienced it, and of symptoms of pain. Jandreau, 492 F.3d at 1377.  However, the Veteran is not shown to have the medical expertise necessary to speak to the complex medical question of whether such symptoms constituted arthritis, much less whether the severity of such arthritis manifested to a compensable degree. Layno v. Brown, 6 Vet. App. 465 (1994). 

While Dr. C. stated that the Veteran reported being treated for a left hand and thumb condition during service, no evidence suggests that she was diagnosed with arthritis. Indeed, the Veteran was treated for left hand and thumb pain in December 1992 and x-rays at that time were normal. As no competent evidence demonstrates a diagnosis of arthritis in service, or within one year thereafter, service connection for arthritis of the left hand and thumb is not warranted on a presumptive basis.

The Board similarly finds that the evidence of record preponderates against finding that any current left hand or thumb disorder has been continuous since the Veteran's active-duty service. 38 C.F.R. § 3.303 (b). In this regard, the contemporaneous, detailed in-service treatment records reflect only one instance of treatment for left hand and thumb pain in December 1992. The post-service records indicate the first complaint of any form of left hand or thumb pain in November 2009 at which time left hand and thumb pain had been reported to be ongoing for two weeks. The Board finds these medical records to be more probative than the Veteran's report of continuous left hand and thumb symptomatology since service, particularly as such statement was made many years later during the course of an appeal from the denial of compensation benefits. See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony). Based on the above analysis, the Board finds that the Veteran's assertion that her current left hand and thumb disorder began in service and has been ongoing since service is not so credible as to outweigh the medical opinions offered by VA examiners.

For the foregoing reasons, service connection is not warranted for a left hand and thumb disorder on any basis and the claim is denied. 


ORDER

Entitlement to service connection for residuals of an injury to the left hand and thumb is denied.


REMAND

Hearing loss

A September 2013 VA treatment record indicates that the Veteran was provided a non-VA care consultation with regard to her claimed hearing loss. The record indicates that the consult was completed; however the results of that consult are not associated with the record. Remand is warranted to obtain the results of that audiological consultation as they are relevant to the claim on appeal. 

Additionally, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Given the lapse of time since both the February 2010 audiological examination and the September 2013 non-VA consultation, neither examination is adequate to speak to the question of whether the Veteran has a current hearing loss disability. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 312. Thus, the Veteran should be provided a new hearing examination to determine if she has a present hearing loss disability, and if so whether that disability is at least as likely as not related to active-duty service.

Thoracic spine disorder

The Veteran was provided a VA examination with regard to her claimed thoracic spine disorder in October 2015. The examiner noted that the Veteran had a diagnosis of back strain. Certain radiographic reports concerning the Veteran's spine had not yet been associated with the record. In particular, April 2015 x-rays of the Veteran's spine revealed scoliotic curvatures. August 2011 x-rays of the spine noted mild "levo curvature" of the mid-thoracic spine, "which may be secondary to positioning."

At her May 2015 Board hearing, the Veteran testified that she was diagnosed with scoliosis in service. Although the service treatment records do not reflect any such diagnosis, she is competent to address her history of treatment as she experienced it. Jandreau, 492 F.3d at 1377. Neither the October 2015 VA examination, nor the August 2016 addendum opinion addressed the etiology of any scoliosis. As such, remand is warranted to obtain an addendum opinion to consider the nature and etiology of any diagnosed scoliosis.

Bilateral knee disorder

The Veteran has not been provided with a VA examination with regard to her claimed bilateral knee disorder. The appellant was diagnosed with mild osteoarthritis of the left knee in August 2011, and she has consistently complained of bilateral knee pain.

The Board notes that the Veteran's May 2015 hearing testimony that she went to sick call for her knees, was prescribed pain medication, given a knee brace and a cane, and put on restricted profile for a "couple months" are not supported by the service treatment or military personnel records. Nonetheless, the Veteran credibly testified that she served as a drill sergeant for two years and "did a lot of marching and running" during that time. 

The Board finds that such evidence creates a plausible connection between the Veteran's claimed in-service injury and a bilateral knee disorder.  Such evidence, therefore, triggers VA's duty to provide the Veteran an examination to determine the nature and etiology of her diagnosed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Residuals of frostbite to the inner thighs

Similarly, the Veteran has not been provided with a VA examination with regard to her claimed bilateral thigh disability. Again, the Board observes that the Veteran's May 2015 hearing testimony that she suffered frostbite to her thighs is not evidenced by the record. However, the service treatment records note complaints of thigh pain. For instance, a February 1997 treatment note indicated a complaint of thigh pain for one year. Post-service treatment records also note several complaints of thigh and leg pain after service. 

The Board finds that such evidence creates a plausible connection between the Veteran's claimed in-service event and a currently claimed thigh disorder.  As such she should be afforded an examination to determine the nature and etiology of her claimed condition.  

Eczematoid dermatitis of the elbows

Finally, the Veteran has not been provided with a VA examination with regard to her eczematoid dermatitis of the elbows. The record indicates that the Veteran has been treated for eczematoid dermatitis. She testified that she first developed a skin condition in service and was diagnosed with psoriasis. An August 1996 treatment record documents a rash of the upper lip for four months. 

The Board finds that such evidence creates a plausible connection between the Veteran's claimed in-service event and her current skin condition. As such she should be afforded an examination to determine the nature and etiology of such condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain the following records:

a) The results of the non-VA audiological consultation noted in a September 2013 VA treatment record. 

b) All outstanding, pertinent VA treatment records, including records dating since July 2015.

If the RO cannot locate any Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Send to the Veteran and her representative a letter requesting that she provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records related to the treatment of the claimed conditions which have yet to be submitted to VA.

3. Thereafter, provide the examiner who conducted the October 2015 VA spine examination access the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriately qualified examiner. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:

a) Are any changes warranted with regard to the October 2015 examiner's conclusion that there was less than a 50 percent probability that degenerative changes of the spine were related to the Veteran's active-duty service?

b) Is it at least as likely as not (50 percent probability or more) that any currently diagnosed scoliosis either had its onset during a period of active service, or is the result of disease or injury incurred during active service? 

c) Is the Veteran's scoliosis a congenital defect? Please provide a complete explanation for any and all opinions offered.

[Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

d) If the Veteran's scoliosis is a congenital DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffered from an additional back disability because of a superimposed disease or injury incurred inservice? 

e) If the Veteran's scoliosis is a congenital DISEASE, is there clear and unmistakable evidence that the scoliosis pre-existed active service? 

f) If so, is there clear and unmistakable evidence that any preexisting scoliosis was not aggravated (i.e., permanently worsened beyond the natural progress of the disease) during service?

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

3. After the records development specified in steps (1) and (2) above has been completed, schedule the Veteran for VA compensation examinations with appropriate examiners to address the nature and etiology of her claimed hearing loss, bilateral knee disorder, frostbite residuals of the inner thighs and eczematoid dermatitis of the elbows. The examiners must be provided access to the appellant's VBMS and Virtual VA files, and the examiners must indicate in the examination reports that these files were reviewed in conjunction with the examinations.
 
All indicated tests and studies should be completed, and the examiners should take a complete history from the Veteran regarding these claimed disabilities.  Following completion of the examination and review of the claims file, the following questions should be addressed, as pertinent to each of the claimed conditions:
 
a) Relevant to the claimed condition, what disabilities have been diagnosed since 2009?
   
b) For each such diagnosed disability, is it at least as likely as not, i.e, is there a 50/50 chance, that the disorder was incurred in or is otherwise related to the Veteran's active-duty service?
   
It is essential that the examiner provide a full explanation for all opinions expressed, citing to the specific evidence in the file which supports the opinion offered.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely stating he/she cannot respond without resorting to mere speculation will not suffice.

4. The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The AOJ must then review the aforementioned report to ensure that they are in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


